Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “surrounding the at least one filter membrane (10) and the at least one filtrate pipe (32) in a circumferential direction” in line 23 renders the claim indefinite because it is unclear what is being claimed to be surrounding the at least one filter membrane and the at least one filtrate pipe.
Regarding claim 1, the limitation “at least front side” in line 25 renders the claim indefinite because it is unclear whether the limitation is referring to “a front side” of line 22 or a different front side.
Regarding claim 14, the limitation “a suction pump is provided for drawing water through the filtrate pipe” renders the claim indefinite because it is unclear whether the limitation is referring to the suction pump of claim 1 or additional suction pump.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346739A1 (hereinafter referred as ‘739), in view of US 2006/0175243 (hereinafter referred as “Mahendran”).
Regarding claims 1 and 14, ‘739 teaches a filtration system (10), comprising a tank (14) filled at least partly with water to be filtered, and at least one filtration module (18), the at least one filtration module (18) comprising at least one filter membrane (93) for filtering the water comprising a substrate (102) which is penetrated by at least one capillary (94), and at least one filtrate pipe (30) for drawing filtered water out of the tank (14), whereat the at least one filtration module (18) is arranged in the tank (14) such that the at least one filter membrane (18) is submerged at least partly in the water to be filtered, wherein the at least one filtration module (18) is designed and arranged such that water to be filtered flows into the at least one capillary (94) and from the at least one capillary (94) through the substrate (102) into the filtrate pipe (30) (refer paragraphs [0069]-[0084], fig. 1, 5-9),
the at least one filter membrane (93) has a cylindrical shape extending in an axial direction (refer fig. 1, fig. 5), with the at least one capillary (94) also extending in the axial direction (refer fig. 1, fig. 5),
the at least one filtration module (18) comprises a casing (90) extending in the axial direction and surrounding the at least one filter membrane (93) and the at least one filtrate pipe (30) in circumferential direction (refer fig. 1, fig. 5),
the at least one filtration module (18) comprises at least one sealing (96) arranged within the casing (90) in a region near a front side of the at least one filter membrane (93), surrounding the at least one filter membrane (93) and the at least one filtrate pipe (30) in circumferential direction,
at least one front side (refer arrow 86 in fig. 5) of the at least one filter membrane (93) is free from the sealing (96) such that water can enter the at least one capillary (94) in the axial direction (refer fig. 1, fig. 5), and
the at least one filtration module (18) is arranged in the tank (14) such that the at least one front side of the at least one filter membrane (93) that is free from the sealing (96) is in contact with the water (refer fig. 1, fig. 5, paragraphs [0069]-[0084].
‘739 does not teach providing a suction pump for drawing water through the filtrate pipe, wherein the suction pump generates negative pressure smaller than atmospheric pressure.
Mahendran teaches a filtration system comprising hollow fiber membrane modules, wherein the membrane modules are submerged in water to be treated (Abstract). Mahendran also teaches selecting and providing a suction pump based on required transmembrane pressure, liquid head and location of permeate discharge (refer [0019]). 
It would have been obvious to one of ordinary skill in the art to provide a suction pump connected to filtrate outlet in the system of ‘739 as taught by Mahendran to enable removal of filtrate from the tank. Selecting size of the pump to enable discharge of filtrate from the tank would have been an obvious matter of design choice to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 2, ‘739 further discloses that the at least one filter membrane (93) comprises several capillaries (94) penetrating the substrate (102), whereat the several capillaries (94) are separated from each other by parts of the substrate (102) (refer fig. 6).
Regarding claim 4, ‘739 further discloses that the at least one filtrate pipe (30) extends in the axial direction (refer fig. 1, fig. 5) parallel to the at least one filter membrane (93), and in that the at least one filtrate pipe (30) is penetrated by openings (refer paragraph [0071]) extending in a radial direction such that water flows from the at least one filter membrane (93) through the openings into the at least one filtrate pipe (30).
Regarding claim 9, ‘739 further discloses that the at least one filtration module (18) is arranged in the tank (14) such that the axial direction extends vertically (refer fig. 1).
Regarding claim 10, ‘739 further discloses that the at least one filtration module (18) is arranged in the tank (40) such that the at least one filtrate pipe (30) extends out of the water (filtrate collection pipe 30 is extended out of water by extension 114, refer fig. 7).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘739 in view of Mahendran as applied to claim 1 above, and further in view of US 2017/0001884 A1 (hereinafter referred as ‘884).
Regarding claim 11, modified ‘739 teaches limitations of claim 8 as set forth above. ‘739 does not teach the filtration module is arranged in the tank such that the axial direction extends horizontally.
‘884 teaches a filtration system (10) comprising a tank (39), at least one filtration module (12), the filtration module comprising a filter membrane (23) comprising a substrate (36) which is penetrated by a plurality of capillaries (24), and a filtrate pipe (18). The filtration module is arranged in a horizontal axial direction in the tank (refer fig. 1, [0019], [0033], [0055]).
Modified ‘739 and ‘884 are analogous inventions in the art of filtration systems comprising membrane module(s). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified ‘739 to arrange the filtration module in horizontal axial direction because ‘884 establishes that membrane modules comprising capillary membrane and filtrate collector pipe are known to be arranged horizontally or vertically. Selecting orientation of the membrane modules would have been an obvious matter of design choice from known configurations.
Regarding claim 12, ‘739 further teaches that the at least one filtration module (18) is arranged in the tank (14) such that the at least one filter membrane (18) is submerged completely in the water (refer fig. 1).
Regarding claim 13, ‘884 further teaches that several filtration modules are provided, whereat the filtrate pipes of several filtration modules are connected to at least one collecting pipe (refer fig. 7, [0070], [0071]).
Response to Arguments
Applicant’s arguments, see remarks, filed 06/08/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102(a)(1) as being anticipated by US 2016/0346739A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of ‘739 and US 2006/0175243 (Mahendran).
Applicant argued that 

    PNG
    media_image1.png
    395
    1130
    media_image1.png
    Greyscale

However, Mahendran teaches selecting and providing a suction pump based on required transmembrane pressure, liquid head and location of permeate discharge (refer [0019] of Mahendran). Selecting size of the pump to enable discharge of permeate from the tank would have been an obvious matter of design choice to one of ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777